IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        :                           NO. 451
                              :
AMENDMENT OF SECTION 9 OF THE :                           JUDICIAL ADMINISTRATION
INTERNAL OPERATING PROCEDURES :
OF THE SUPREME COURT          :                           DOCKET
                              :
                              :




                                                  ORDER


PER CURIAM

       AND NOW, this 17th day of November, 2015, IT IS ORDERED that Section 9 of
the Internal Operating Procedures of the Supreme Court is amended as set forth in the
attached form. The amendments shall be effective immediately.


Additions are shown in bold and are underlined.
Deletions are shown in bold and are bracketed.